 1                                UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3 KENTRELL D. WELCH,                                         Case No. 2:19-cv-00480-JAD-BNW

 4                                   Plaintiff
               v.                                              Order Granting IFP Application,
                                                                    Directing Service, and
 5 MICHAEL MINOR et al.,                                       and Denying Remaining Motions
 6                                   Defendants                       [ECF Nos. 1, 14, 15]

 7

 8            Nevada state prisoner, Kentrell D. Welch, brings this civil-rights action under 42 U.S.C.

 9 § 1983 to redress constitutional violations he claims he suffered or continues to suffer inside
                                                                    1
10 Nevada’s prisons. Plaintiff applies to proceed in forma pauperis. Based on the financial

11 information provided, I find that he is unable to prepay the full filing fee in this matter, and I

12 grant his application.

13            On June 6, 2019, 2 the court screened plaintiff’s complaint and stayed this case for

14 mediation. The Office of the Attorney General has filed a status report indicating that settlement
                                                                                   3
15 was not reached and informing the Court of its intent to proceed with this case. I thus lift the

16 stay and direct service of the complaint so that this case may move forward.

17            While that stay was in place, plaintiff filed a motion for summary judgment and to enjoin
                                                                            4
18 all similar dental lawsuits against the Nevada Department of Corrections. These motions are

19 denied because they were filed during the stay and before any defendant was served.

20

21
     1
         ECF No. 1.
22   2
         ECF No. 8.
23   3
         ECF No. 19.
     4
         ECF Nos. 14, 15.
 1          IT IS THEREFORE ORDERED that the application to proceed in forma pauperis

 2 without having to prepay the filing fee [ECF No. 1] is GRANTED. 5 Plaintiff need not pay an

 3 initial installment fee, prepay fees or costs or provide security for fees or costs, but he is still

 4 required to pay the full $350 filing fee under 28 U.S.C. § 1915, as amended. This full filing fee

 5 will remain due and owing even if this case is dismissed or otherwise unsuccessful.

 6          In order to ensure that petitioner pays the full filing fee, IT IS FURTHER ORDERED

 7 that the Nevada Department of Corrections must pay to the Clerk of the United States District

 8 Court, District of Nevada, 20% of the preceding month’s deposits to the account of (Kentrell D.

 9 Welch, #1030777), (in months that the account exceeds $10.00) until the full $350 filing fee has

10 been paid for this action. The Clerk is directed to SEND a copy of this order to the attention of

11 Chief of Inmate Services for the Nevada Department of Prisons, P.O. Box 7011, Carson City,

12 NV 89702.

13          IT IS FURTHER ORDERED that the Clerk of the Court is directed to electronically

14 SERVE a copy of this order and a copy of the complaint [ECF No. 9] on the Office of the

15 Attorney General of the State of Nevada by adding the Attorney General of the State of Nevada

16 to the docket sheet. This does not indicate acceptance of service.

17          IT IS FURTHER ORDERED that service must be perfected within 90 days from the date

18 of this order. Fed. R. Civ. P. 4(m).

19          IT IS FURTHER ORDERED that, subject to the findings in this screening order, the

20 Attorney General’s Office must file a notice advising the Court and plaintiff of: (a) the names of

21 the defendants for whom it accepts service; (b) the names of the defendants for whom it does not

22

23
     5
      This order granting in forma pauperis status does not extend to the issuance or service of
     subpoenas at government expense.
                                                       2
 1 accept service, and (c) the names of the defendants for whom it is filing the last-known-address

 2 information under seal within 21 days of this order. For any of the named defendant for whom

 3 the Attorney General’s Office cannot accept service, the Office must file, under seal (but not

 4 serve on the inmate-plaintiff) the last known address of that defendant for whom it has such

 5 information. If that address is a post office box, the Attorney General’s Office must attempt to

 6 obtain and provide the last known physical address instead. If the Attorney General accepts

 7 service of process for any named defendant, that defendant must file and serve an answer or

 8 other response to the first amended complaint within 60 days of this order.

 9         If service cannot be accepted for any of the named defendant, plaintiff must file a motion

10 identifying the unserved defendant, requesting issuance of a summons, and specifying a full

11 name and address for that defendant. For any defendant for whom the Attorney General has not

12 provided last-known-address information, plaintiff must provide the full name and address for

13 that defendant.

14         IT IS FURTHER ORDERED that plaintiff must serve upon defendants or, if an

15 appearance has been entered by counsel, upon any defendant’s attorney(s), a copy of every

16 pleading, motion or other document submitted for consideration by the Court. Plaintiff must

17 include with the original document submitted for filing a certificate stating the date that a true

18 and correct copy of the document was mailed or electronically filed to the defendants or counsel

19 for the defendants. If counsel has entered a notice of appearance, plaintiff must direct service to

20 the individual attorney named in the notice of appearance, at the physical or electronic address

21 stated therein. The Court may disregard any document received by a district judge or magistrate

22 judge that has not been filed with the Clerk, and any document received by a district judge,

23 magistrate judge, or the Clerk that fails to include a certificate showing proper service.



                                                     3
 1       IT IS FURTHER ORDERED that this case is no longer stayed.

 2       IT IS FURTHER ORDERED THAT the motion for summary judgment [ECF No. 14] is

 3 DENIED as premature; and the motion for enjoinment [ECF No. 15] is DENIED.

 4       Dated: September 6, 2019

 5                                                   _________________________________
                                                            ____
                                                               ___________
                                                                       ______________
                                                                                   ________
                                                     U.S. District  Judge
                                                                      dge Jennifer
                                                            stricct Judg
                                                                      dg    Jeenniffer A.
                                                                                       A. Dorsey
                                                                                          Do
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                              4
